Order entered May 6, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00408-CV

                            IN RE NICHOLAS LACY, Relator

                Original Proceeding from the 195th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. F91-02981

                                         ORDER
                        Before Justices Brown, Molberg, and Nowell

       Based on the Court’s opinion of this date, we DISMISS relator’s April 8, 2019 petition

for writ of mandamus as moot.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE